January 22, 2016 John Reynolds, Assistant Director John Coleman, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-7010 Fax: 202-772-9368 RE: Staff letter dated January 7, 2016 File No. 002-69494 Form 10-K for the Fiscal Year Ended December 31, 2014 Filed April 15, 2015 Response dated January 4, 2016 This letter is to request an additional ten business days to file our response and any needed amendments in response to the Staff letter dated January 7, 2016 (the “Letter”). The status of each response is set forth below is identified by the specific comment numbers contained in the letters. Comment No. 1 : We are in the process of finalizing our response to Comment 1. As previously disclosed, we have contacted the outside mine contractor, which procured the equipment and other items at issue, to provide the breakdown and substantiation but do not have a reliable or complete response. We have also contacted the mine contractor’s outside counsel. Comment No. 2 : We are in the process of finalizing our response to Comment 2 with our management team, independent audit firm and legal counsel. Global Gold Corporation •555 Theodore Fremd Avenue•Rye, NY 10580 Phone: 914.925.0020•Fax: 914.925.8860 www.globalgoldcorp.com The Company will incorporate all revised disclosures in future reporting as the Company believes that these revised disclosures are not material, do not change the Company’s financial position or outlook, and therefore would not warrant amendment for reliance by the public. Sincerely, /s/ Jan E. Dulman Jan Dulman Chief Financial Officer cc: Van Krikorian John E. Schmeltzer, III, Esq.
